Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000701
                                                       23-AUG-2012
                                                       01:07 PM



                       NO. SCPW-12-0000701

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    RICHARD RUH, Petitioner,

                                 vs.

     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I,
                          Respondent.


                       ORIGINAL PROCEEDING
                      (S.P.P. 12-1-0003(2))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
          Upon consideration of petitioner Richard Ruh’s August
8, 2012 petition for a writ of mandamus, the documents in support
and the record, it appears that petitioner fails to demonstrate a
clear and indisputable right to relief and, therefore, is not
entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai#i 200,
204-05, 982 P.2d 334, 338-39 (1999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.    Such writs are not intended to
supersede the legal discretionary authority of the lower courts,
nor are they intended to serve as legal remedies in lieu of
normal appellate procedures).    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, August 23, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                2